DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Fernandes et al., US PGPub 2007/0056809.

    PNG
    media_image1.png
    423
    513
    media_image1.png
    Greyscale

Regarding claim 14, Fernandes et al. discloses a method of moving a working platform (2) of an elevator car (1) between a stowed position (2 aligned vertically with 4), above an interior space (defined by 3-5) for accommodating passengers and/or cargo, defined by the elevator car (1), and an operational position (see fig 1), suspended within the interior space (as described above), wherein the elevator car (1) comprises a tension member (7) connected to a hoisting device (10) and connected to the working platform (2) such that a suspending portion (7 between 9 and 2) of the tension member (7) suspends the working platform (2); wherein the hoisting device (10) is attached (via 4 and 15) to the working platform (2) the method comprising: actuating the hoisting device (10) to alter the length of the suspending portion (as described above), so as to hoist the working platform (2) between the stowed position (as described above) and the operational position (as described above).
Regarding claim 15, Fernandes et al. discloses the method of moving a working platform (2) of claim 14, further comprising manually actuating (via crank 10.1.8) the hoisting device (10), e.g. using a crank.
Allowable Subject Matter
Claims 1 and 3-13 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims, especially, the configuration wherein the hoisting device is attached to an underside of the working platform, the underside of the working platform facing the interior space.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654